Affirmed and Memorandum Opinion on Remand filed May 29, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00466-CR

              WILLIAM TYRONE WASHINGTON, Appellant

                                        V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1345408

                MEMORANDUM OPINION ON REMAND


      Appellant William Tyrone Washington appeals his conviction for
aggravated sexual assault of a child. On original submission, appellant argued that
there was insufficient evidence in the record to support the court’s costs of $719
reflected in the judgment. We agreed and modified the trial court’s judgment to
delete the specific amount of costs assessed. Washington v. State, No. 14-12-
00466-CR; 2013 WL 644960 (Tex. App.—Houston [14th Dist.] Feb. 21, 2013)
vacated and remanded, No. PD-0387-13; 2014 WL 1512946 (Tex. Crim. App.
Apr. 16, 2014). The Court of Criminal Appeals vacated our judgment and
remanded in light of its opinion in Johnson v. State, 423 S.W.3d 385 (Tex. Crim.
App. 2014).

      The judgment includes an assessment of $719 in court costs. The record
contains a certified, signed bill of costs listing $5,719 in court costs. The bill of
costs includes the $5,000 fine assessed in the judgment. We review the assessment
of court costs on appeal to determine if there is a basis for the costs, not to
determine whether there was sufficient evidence offered at trial to prove each cost.
Johnson v. State, 423 S.W.3d at 390. Traditional sufficiency-of-the-evidence
standards of review do not apply. Id.

      Generally, a bill of costs must (1) contain the items of cost, (2) be signed by
the officer who charged the cost or the officer who is entitled to receive payment
for the cost, and (3) be certified. Id. at 392–93; see Tex. Crim. Proc. Code Ann.
arts. 103.001, 103.006. The record supports the assessment of costs in this case
because the record contains a bill of costs that contains each item of cost, is signed
by a representative of the district clerk’s office who is entitled to receive payment
of the costs, and is certified. See Johnson, 423 S.W.3d at 393.

      The trial court assessed $719 in costs against appellant. The sum of the
itemized costs in the cost bill is $719 plus the $5,000 fine. There being no
challenge to any specific cost or the basis for the assessment of such cost, the bill
of costs supports the costs assessed in the judgment. Id. at 396. The fact that the
bill of costs was not prepared until after the court signed the judgment does not
defeat the lawfulness of the bill of costs. Id. at 394. (“[M]atters pertaining to the
imposition of court costs need not be brought to the attention of the trial court,
including a bill of costs prepared after a criminal trial.”).

                                            2
      On remand, we affirm the trial court’s judgment.




                                            PER CURIAM



Panel consists of Justices Christopher, Jamison, and McCally.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                        3